MEMORANDUM***
*896Ladislado Mendoza-Chavez appealed the district court’s denial of his § 2241 habeas petition. 28 U.S.C. § 2241. Meanwhile, the REAL ID Act was enacted, which requires transfer of cases challenging final orders of removal that are pending in district courts to the court of appeals. See REAL ID Act of 2005, Pub.L. No. 109-13, § 106, 119 Stat. 231, 310-11 (May 11, 2005). We need not decide whether to treat Mendoza-Chavez’s case as an appeal from denial of his § 2241 petition or as a petition for review under the REAL ID Act, because in any event our review of his due process argument is de novo and the result would be the same. Having considered his position, we agree with the district court. While the immigration judge’s questioning could have been more restrained, Mendoza-Chavez had a full and fair opportunity to present his case. Cf. Jacinto v. INS, 208 F.3d 725 (9th Cir.2000).
AFFIRMED; REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *896courts of this circuit except as provided by Ninth Circuit Rule 36-3.